Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, 9, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4 and 9, the limitations for polymers (ii) lack antecedent basis as the claims depend on claim 1, but the polymers are not introduced until claim 2. 

Regarding claims 6 and 7, the claims include multiple ranges for the same value.

Regarding claim 12, claim 1 does not recite the polymers as fibers making the limitations “the formation of fibres composing said cathodic/anodic layer” lack antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ueda, US20060257715A1.

Regarding claim 1, Ueda teaches a proton exchange membrane for fuel cell (polymer electrolyte (2))[fig. 1][0007], said membrane comprising an anode surface on the anode side (side of (2) facing anode (5))[fig. 1] and a cathode surface on the cathode side (side of (2) facing cathode (8))[fig. 1], 
said membrane comprising two layers:
	a conducting and self-regenerating cathodic layer (cathode protecting layer (11)), ensuring the cathode surface (decrease leakage and cracking of cathode layer)[0043][0044][0046] and comprising at least one polymer (iii) carrying SO3H functions (protective layer comprising a polymer electrolyte having a sulfonyl group)[0020][0021][0024]; and	
	a conducting anodic layer (anode protecting layer (12)) ensuring the anode surface (decrease leakage and cracking of anode layer)[0042][0043][0044] and comprising at least one polymer (iii′) carrying SO3H functions (protective layer comprising a polymer electrolyte having a sulfonyl group)[0020][0021][0024];	
	said polymers (iii) and (iii′) possibly being the same or different (can be same or different)[0050]
	said membrane being characterized in that said cathodic layer contains at least one polymer (i) carrying thiol (—SH) functions (protective layer comprising a polymer electrolyte having a mercapto group)[0020][0021][0024]

Regarding claim 2, Ueda teaches the membrane according to claim 1. 
such that said cathodic layer and/or said anodic layer further comprise(s) an inorganic polymer (ii) and/or (ii′) respectively; said polymers (ii) and (ii′) possibly being the same or different (PEM (2) of anode (11) and cathode (12) layers is NAFION)[0099]

Regarding claim 7, Ueda teaches the membrane according to claim 1, such that said cathodic layer has a thickness of between 3 and 15 μm, in particular between 5 and 10 μm, and preferably between 5 and 7 μm (10 μm or less)[0051]

Regarding claim 8, Ueda teaches the membrane according to claim 1, such that said cathodic layer has an increasing concentration gradient of SH functions, from its inner surface with said anodic layer to its outer surface ensuring the interface with a catalytic cathodic layer (water-repellant particles increase in concentration from the catalyst surface to the PEM surface making polymer electrolyte concentration increase inversely)[0053].

Regarding claim 10, Ueda teaches a fuel cell comprising a bilayer membrane according to claim 1, such that the bilayer membrane is coated with a catalytic cathodic layer on the outer surface of the cathodic layer, and with a catalytic anodic layer on the outer surface of the anodic layer (catalytic layers (3)(6))[fig. 1].

Regarding claim 11, Ueda teaches the cell according to claim 10, such that the catalytic cathodic layer comprises the polymers (i) and (iii), and the catalytic anodic layer comprises polymer (iii′)(catalyst layers including polymer electrolyte)[0087][0091][0024].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda, US20060257715A1 as applied to claim 1 above, and further in view of Miyami, JP2005026005A. 

Regarding claim 3, Ueda teaches the membrane according to claim 1. 
Ueda does not teach such that polymer (i) carrying SH functions is (3-mercaptopropyl)trimethoxysilane (MPTMS).
	Miyami teaches a proton exchange membrane [0003][0004] wherein MPTMS is used in the fuel cell cathode and anode regions to provide a low cost highly stable electrode [0021][0023][0025][0065][0098]. 
	Then, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyami for using MPTMS as a polymer containing SH functions to create a highly stable cathode and anode region. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda, US20060257715A1 as applied to claim 1 above, and further in view of Yim, US20140023952A1.

Regarding claim 4, Ueda teaches the membrane according to claim 1. 
Ueda does not teach such that the polymer (ii) and/or (ii′) is TEOS (tetraethyl orthosilicate) or TMOS (tetramethyl orthosilicate).
Yim teaches a proton exchange membrane [0003] wherein TEOS is used in either the anode or cathode layers [0060] to improve MEA performance in low humidity [0006].
Then, it would have been obvious to one of ordinary skill in the art to combine the teaching of Yim for the use of TEOS into the membrane of Ueda to improve membrane performance. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda, US20060257715A1 as applied to claim 1 above, and further in view of Rose, US20170342228A1.

Regarding claim 5, Ueda teaches the membrane according to claim 1. 
Ueda does not teach such that the polymer (iii) and/or (iii′) is CSPTC (2-(4-Chlorosulfonylphenyl)ethyltrichlorosilane).
Rose teaches a fluoropolymer membrane for use in fuel cells [0148] wherein CSPTC is included in the membrane [0242][0249]. Then, it would have been obvious to one of ordinary skill in the art to select CSPTC as a polymer known to be suitable for a similar application as an obvious design choice. 

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, US20060257715A1 as applied to claim 1 above, and further in view of Yim, US20140023952A1 and Gonon, US20130164653A1.

Regarding claim 6, Ueda teaches the membrane according to claim 1. 
Ueda does not teach such that within said cathodic layer the ratio of the concentration of SO3H functions to the concentration of SH functions is between 0.5 and 4, preferably between 1 and 4.
Yim teaches the presence of sulfonate groups improve proton conductivity as well as the amount of TEOS present can decrease conductivity [0062].
Gonon teaches improving the durability of a PEM against deterioration from free radicals with the presence of thiol functional groups and improve proton conductivity with sulfonate functional groups [0049][0055][0057][0080].
Then, it would have been obvious to one of ordinary skill in the art in view of the teachings of Yim and Gonon to arrive at the claimed ratio of functional groups through routine optimization of a known combination. 

Regarding claim 9, Ueda teaches the membrane according to claim 1. 
Ueda does not teach in the cathodic layer, the polymers (ii), (iii) and (i) are in a ratio of 1:2:1; and in the anodic layer the polymers (ii′) and (iii′) are in a ratio of 1:2.
Yim teaches the presence of sulfonate groups improve proton conductivity as well as the amount of TEOS present can decrease conductivity [0062].
Gonon teaches improving the durability of a PEM against deterioration from free radicals with the presence of thiol functional groups and improve proton conductivity with sulfonate functional groups [0049][0055][0057][0080].
Then, it would have been obvious to one of ordinary skill in the art in view of the teachings of Yim and Gonon to arrive at the claimed ratio of functional groups through routine optimization of a known combination. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda, US20060257715A1 as applied to claim 1 above.

Regarding claim 12, Ueda teaches claim 1.
Ueda does not teach a method for preparing a membrane according to claim 1, comprising: the formation of fibres composing said cathodic layer, from a solution comprising at least one polymer (i) carrying thiol (—SH) functions and at least one polymer (iii) carrying SO3H functions, via electrospinning; the formation of fibres composing said anodic layer, from a solution comprising at least one polymer (iii′) carrying SO3H functions, via electrospinning; forming the anodic layer and the cathodic layer respectively from the fibres obtained;
applying said cathodic layer onto said anodic layer.
	The format of claim 12 presents a product by process claim. As all the limitations of the structure in claim 1 are known then the process does not by itself support patentability [MPEP 2113]. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724